Citation Nr: 1417607	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  05-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for herniated nucleus pulpous, status post discectomy L5-S1 (back disability).


REPRESENTATION

Veteran represented by:	Lawrence D. Levin, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1984 to March 1987, and February 1988 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The May 2004 rating decision increased the disability rating for the Veteran's service-connected back disability to 20 percent disabling, and deferred a decision on entitlement to compensation for left leg pain as secondary to the Veteran's service-connected back disability.  In an October 2004 rating decision, the RO denied entitlement to service connection for a left leg disability.  In a January 2005 statement, the Veteran indicated she disagreed with the disability rating assigned for her back disability, as well as the denial of service connection for a left leg disability.  In September 2005, the RO issued a statement of the case denying entitlement to service connection for a left leg disability, and denying entitlement to a disability rating in excess of 20 percent for the back disability.  

In her September 2005 substantive appeal, the Veteran stated she wished to only appeal the issue of an increased rating for her back disability.  In a separate September 2005 statement, the Veteran indicated she wanted to "appeal [her] case," and indicated she continued to seek service connection for her left leg.  However, in an August 2006 decision, the RO granted service connection for peripheral neuropathy of the left lower extremity.  As this decision represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In her January 2005 notice of disagreement, September 2005 substantive appeal, and September 2005 statement, the Veteran raised the issues of entitlement to an increased disability rating for her service-connected ovarian cyst with status post hysterectomy and left oophorectomy, as well as entitlement to service connection for a right oophorectomy.  In a February 2006 rating decision, the RO granted a 50 percent disability rating for evaluation of a total abdominal hysterectomy with left salpingo oophorectomy, right ovarian cystectomy and right oophoropexy/appendectomy (formerly rated as ovarian cyst, status post hysterectomy and left oophorectomy).

In her January 2005 notice of disagreement, the Veteran also indicated disagreement with the amount being withheld from her VA compensation payments to recoup her severance pay.  The RO addressed the status of the recoupment of the disability severance pay in a June 2008 letter.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or not relevant to the issue before the Board.  The Veterans Benefits Management System does not include any relevant documents.


FINDING OF FACT

On an August 2009 Appeal Status Election form, prior to the promulgation of a decision in the appeal, the Veteran indicated that her appeal was satisfied on the issue of her "back condition."  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to a disability rating in excess of 40 percent for herniated nucleus pulpous, status post discectomy L5-S1 are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a July 2009 rating decision during the pendency of the appeal, the RO increased the disability rating from 20 percent to 40 percent for the Veteran's herniated nucleus pulpous, status post discectomy L5-S1.  In a July 2009 supplemental statement of the case, the RO denied entitlement to a disability rating in excess of 40 percent for the back disability.

On an August 2009 Appeal Status Election form, the Veteran marked the selection "This action satisfies my appeal on the following issues," and wrote in "Claim for back condition only."  Therefore the Veteran withdrew the issue of entitlement to an increased disability rating for her herniated nucleus pulpous, status post discectomy L5-S1.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.

The Board notes the Veteran further stated on her August 2009 Appeal Status Election Form, "I have elected expedited processing of my claims for IU and PTSD."  In a February 2010 rating decision, the RO granted those claims.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal with respect to the issue of entitlement to a disability rating in excess of 40 percent for herniated nucleus pulpous, status post discectomy L5-S1, is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


